PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks to recover $600.00 for teaching a workshop, “Writing for Results,” on June 5,2008, and June 6,2008. Since the invoice for the workshop was not submitted in time to be processed during the fiscal year, claimant did not receive payment.
In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in that appropriate fiscal year from which the invoice could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $600.00.
Award of $600.00.